Citation Nr: 0833954	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 21, 
2000, for the assignment of a 100 percent rating for 
hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from May 1987 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Roanoke, Virginia, which assigned an effective date of 
January 21, 2000, effectuating a December 2002 Board decision 
which assigned an increased rating of 100 percent for 
hepatitis C with cirrhosis.

The Board remanded this case in August 2005 and again in July 
2007.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating was received 
by the RO on January 21, 2000; subsequently, a 100 percent 
rating was granted, effective January 21, 2000.

2.  In the year prior to January 21, 2000, the medical 
evidence did not factually show that the veteran's hepatitis 
C with cirrhosis condition had increased in severity. 


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 21, 2000, for assignment of a 100 percent rating 
for hepatitis C with cirrhosis.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Pursuant to the Board's August 2005 remand, a letter dated in 
October 2005 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
October 2005, he was provided over a year to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in December 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All private medical records 
have been obtained, to the extent identified by the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, an examination could not provide evidence of an 
earlier claim filing.  The Court has indicated, in the 
context of an increased rating claim, that if a disability 
rating cannot be awarded based on the available evidence, but 
there is evidence that indicates that a higher rating or 
ratings may be warranted, the agency must determine if a 
medical opinion is necessary to make a decision on the claim.  
See Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  The Board 
finds, however, that the veteran's medical file more than 
adequately describes his disability level during the relevant 
period.  As this evidence shows a stable disability picture 
as of the date of claim, but not when the disability reached 
that level, the Board finds further examination would be 
speculative.  A remand for an examination is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Effective Date

The veteran contends that he is entitled to an effective date 
prior to January 21, 2000 for his service connected hepatitis 
C with cirrhosis.  For the reasons that follow, the Board 
concludes that an effective date prior to January 21, 2000 is 
not warranted.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for hepatitis C with cirrhosis.

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
date the claim for an increased evaluation for the veteran's 
service-connected hepatitis C with cirrhosis filed and (2) 
when was it factually ascertainable that a 100 percent 
evaluation for hepatitis C with cirrhosis warranted?

The veteran had brought a claim for an increased rating for 
hepatitis C with cirrhosis which was denied in a March 1999 
rating decision.  Between March 1999 and January 2000, the 
veteran corresponded with the RO concerning compensation for 
a dependent and a waiver of overpayment.  The veteran did not 
express disagreement with the hepatitis C rating decision.  
The decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured, which 
is applicable only in service connections claims.  Second, a 
decision is subject to revision on the grounds of clear and 
unmistakable error.  38 U.S.C. §§ 5109A (decision by the 
Secretary) & 7111 (decision by the Board).  These are the 
only statutory exceptions to the finality of VA decisions.  
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the veteran has disagreed with the 
effective dates assigned for his hepatitis C with cirrhosis, 
he has not filed a claim for clear and unmistakable error 
(CUE) with regard to any rating or Board decisions.  A claim 
for benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period.  In order 
for a claimant to successfully establish a valid claim of CUE 
in a final RO rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  As no CUE has been alleged in the 
unappealed March 1999 rating decision, this decision is 
final.  See 38 C.F.R. §§ 3.105, 3.400.  

Between March 1999 and January 2000, there is no indication 
in the correspondence that the veteran wished to file a new 
claim for an increased rating.  Accordingly, the Board finds 
that the date of filing for the claim for an increased rating 
for hepatitis C with cirrhosis was January 21, 2000.  As this 
is the currently assigned effective date, the Board will 
consider whether an increase in disability was factually 
ascertainable in the year preceding January 21, 2000.

In a December 2002 decision, the Board assigned the veteran's 
100 percent rating after finding that the veteran's 
disability had been manifested throughout the appeal period 
by near-constant debilitating symptoms of fatigue, daily 
sharp abdominal pain, diarrhea, coagulopathy and esophageal 
varices.  The rating was assigned under Diagnostic Code 7345-
7312.  

The former version of Diagnostic Code 7345 provides that a 
100 percent evaluation is warranted with marked liver damage, 
manifested by liver function tests, and marked 
gastrointestinal symptoms or with episodes of several weeks' 
duration, aggregating three or more a year, accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001).  Comparing the above symptoms to these criteria, the 
Board noted that the cluster of symptoms together with the 
near-constant nature of the disabling symptoms more nearly 
approximated the above criteria.  Resolving reasonable doubt 
in favor of the veteran, the Board found that the evidence 
favors a 100 percent rating under the former version of 
Diagnostic Code 7345.  

An August 1997 outpatient report attributes abdominal pain 
and diarrhea to gastroenteritis.  Blood work showed an 
elevated liver function test.

An October 1998 VA general medical compensation and pension 
examination report reflects a diagnosis of hepatitis C with 
elevated liver enzymes, anemia, mild leukocytosis with 
monocytosis, and thrombocytopenia.

The veteran underwent a VA referral examination by QTC 
services in February 2000.  During the examination, he 
reported fatigue.  He could not climb more than one or two 
flights of stairs or walk more than two miles.  Any exertion 
left him short of breath.  He had episodes of sharp pains in 
all four abdominal quadrants lasting about 10 minutes on a 
daily basis.  He denied nausea, vomiting, chest pain, or 
melena, but he did report some diarrhea.  He reported 
migratory joint pains, general weakness, nervousness, and 
anxiety.  He had gained about 14 pounds over the recent 6 
months.  A blood test revealed a low platelet count and other 
abnormalities.  The relevant diagnoses were chronic hepatitis 
C with cirrhosis; and, thrombocytopenia.  The examiner felt 
that the veteran could not work secondary to hepatitis C.  
The examiner also felt that thrombocytopenia (low platelet 
count) was probably secondary to hepatitis C and noted that 
this low platelet count signaled danger of spontaneous 
bleeding.

The veteran underwent a VA referral examination by QTC 
Services in February 2001.  Although the examination was 
conducted for health issues other than hepatitis, the 
examiner noted that the veteran had leukopenia and 
thrombocytopenia along with hepatitis C and liver cirrhosis.

To the extent that the Board granted the veteran's claim 
based on the presence of leukopenia and thrombocytopenia, 
these conditions were first shown in October 1998, more than 
one year prior to the date of claim.  The veteran reported 
abdominal pain in 1997, although the severity was not 
established until February 2000.  The veteran does not 
provide a retrospective description as to whether or not the 
pain was near-constant or debilitating in 1997.  His reports 
of fatigue were first reported in the February 2000 
evaluation as were migratory joint pains and general 
weakness.  Again, these symptoms are not shown in the year 
prior to his claim.  

Later VA treatment records do not show a factually 
ascertainable increase prior to January 2000.  An April 2000 
endoscopy showed coagulopathy, esophageal varices and 
gastropathy at that time.  He was noted to be jaundiced, the 
only such notation.  A March 2003 evaluation showed irregular 
varices without red wheals, and changes in his stomach 
consistent with gastropathy.  In June 2004, the veteran had 
an evaluation of his then present and future work status.  
The examining doctor indicated that the veteran was totally 
and permanently disabled due to residuals of hepatitis C.  
The residuals were described as decompensated, end-stage 
cirrhosis of the liver as manifested by esophageal varices, 
an abnormal coagulation profile (coagulopathy), and portal 
hypertension.  The report notes that the esophageal varices 
were the result of the veteran's final bout of hepatitis.  
The report also states that the veteran's hepatitis C was 
cured by interferon use in the mid 1990's.  This places the 
onset of these symptoms not more than one year before the 
January 2000 date of claim.  

In short, the Board finds that the symptoms on which the 
veteran's 100 percent rating were granted were not factually 
ascertainable during the year prior to his January 21, 2000, 
claim.  As a result, an earlier effective date cannot be 
assigned under Diagnostic Code 7345.  See Harper, supra.  

According to the March 1999 rating decision which denied his 
previous claim for an increased rating, the veteran was 
originally rated under Diagnostic Code (DC) 7312, for 
cirrhosis of the liver, prior to January 21, 2000.  See 
38 C.F.R. § 4.114.  During the course of this appeal, 
38 C.F.R. § 4.114 was amended, effective July 2, 2001.  See 
66 Fed. Reg. 29486 (2001).  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

Under the criteria of Diagnostic Code 7312, entitled "Liver, 
cirrhosis of," a 30 percent disability rating is warranted 
where the condition is moderate with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  See 38 C.F.R. § 4.114 (1999).  A 50 
percent rating is warranted where there are moderately severe 
symptoms with the liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength.  Id.  A 70 percent rating is warranted for 
severe cirrhosis with ascites requiring infrequent tapping, 
or recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health.  Id.  A 100 percent rating is 
appropriate where the cirrhosis is pronounced with 
aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping.  Id.  

The veteran's VA treatment records from 1999 and early 2000 
primarily discuss the veteran's newly diagnosed diabetes 
mellitus.  The veteran was also seen several times for 
psychiatric counseling due to dysthymia.  A biopsy showing 
cirrhosis was performed in November 1999; however, the 
records do not comment on the severity of his cirrhosis.  
There has been no showing at any time of ascites, any 
hemorrhage from the varices, distention of the abdomen, 
muscle wasting or loss of strength.  Looking to later VA 
treatment records, there are notations of varices, as 
described above.  There is no indication of hemorrhage or 
bleeding.  The veteran does not have the remaining symptoms 
under the DC 7312 criteria.  

In short, the Board finds that the symptoms on which the 
veteran's 100 percent rating were granted were not factually 
ascertainable during the year prior to his January 21, 2000, 
claim.  Indeed, the veteran's symptoms would not have met the 
criteria for a 50 percent rating under DC 7312.  As a result, 
an earlier effective date cannot be assigned under Diagnostic 
Code 7312 (2000).  See Harper, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than January 21, 
2000, for the assignment of a 100 percent rating for 
hepatitis C with cirrhosis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


